
	
		II
		111th CONGRESS
		1st Session
		S. 2321
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself,
			 Mr. Kirk, and Mr. Graham) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To extend the temporary suspension of duty on aqueous
		  catalytic preparations based on iron (III) toluenesulfonate.
	
	
		1.Aqueous catalytic
			 preparations based on iron (III) toluenesulfonate
			(a)In
			 generalHeading 9902.38.15 of
			 the Harmonized Tariff Schedule of the United States (relating to aqueous
			 catalytic preparations based on iron (III) toluenesulfonate) is amended by
			 striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
